OFFICEOFTHEATTORNEY               GENERALOFrE=S
                                     AUSTIN




Honorable George II. Sheppard
CmptrOll8r of Public Accouuta
Austill, Texas
Deer Sir:                                Opinion No. o-4136
                                         Rer Proposed affidavit   for
                                              purchase voucher form.
           Your letter  of October 20th requests the opinion of
this department on the question whether the affidavit      prlnted
on the purchase voucher form which you enalosed vlth your request
meets the requirements of the statutes..    You refer ue to Artlolea
615 and 655, Revised Civil Statutes 1925, and request that ve
prepare an affidavit   IS the one on the form Is lnsnfflclent..
            The affidavit      on the Sonn which you aubmlt reads:
            'I wear or affirm that the above articles
     vere sold and delivered,   or that the above services
     vere rendered, at the dates and for the prioes
     bllled,~and   that the above account Is correct,  just
     and unpaid."
                      ormal parts   of the aifldavlt   as appearleg     on the
form are oa!EZ.)
            Article     61.5 provides:
            "All accounts for printing done, or stationery
     furnished,    exaept for the Legislature     when In aenalon,
     shall be audited In the fcllow%ng mnnert          The ac-
     count shall be verified     by the affidavit    of the con-
     tractor    that It la true and co&e&,      that the amount
     of vork charged for has actually been performed, or
     the actual amount of atatlonery      and suppll8s have
     been delivered,     and that the prices charged in the
     account are in accordanoe with the stipulations        of
     the contract.     Yhe account s!ml: be accompanied by a
ionorable   George B. Sheppard,       Page 2


      sample of the vork dotie, and a reoeipt    iVom the de-
     partment to vhich the goods were delivered.       The ac-
      count shall be eurmined by the Chief of the Division
     of Publia Printing,  and when certified    by him as
     ‘oorreot, approved by the department to vhlch delivery
     was made. After having been thus examined and ap-
     proved, the Comptroller shall~irsue     his varrant for
     the payment of aodount OU’t3f fhnds appropriated      for
     that purpose.”
            Article   644 provldest
           “The Board shall advertise    for sealed blds or
     proposals to.Surnish   the aggregate of the articles
     and supplies as eatlmated by such instltutions,namlng
     the artioles  and supplies and the quantities      and
     charboter required.    All such W&I and proposals shall,                I
     when required by the Board, be accompanied by sam$les               ~
     or designs furnished by the bidder,      and shall be for
     the entire period of one year.      Such supplies,   artioles
     end merohandlse rhall be delivered      at such tines and
     In such quahtitles   to such institutions,    as the Board
     may designate. ”
            Artlale   652 provides t
            “The supplies and articles    furnished under all
     bids and contracts   ahall be such aa called for by
     requlrltlon   of the superintendents     of the several in-
     stitutlons.    Each article  shall bti equal to the sam-        .
     ple vhlch is required vith the accompanying bid.”
            Artlole   655 provides:
           'The contraotor    or seller shall in all cases dp-
     pend an affidavit    stating that the invoice is correct
     and that it corresponds In eveq particular      to the
     supplle~ furnished and shipped.
            Article   656 provides    t

            “Invoices  of all tiupplies shall be f’urnlshed ln
     triplicate    by the contractor   or seller at the time of
lorable   George Ii. Sheppard,      Page 3,


   delivery  of said supplies., one of vhlch shall.%8
   sent to the storekeeper    of the institution to which
   the supplies are 3ent.”
          Article   657 prqvidesl
         “As soon as supplies are received and examined
   by the storekeeper   of the institution     to vhioh the
   same were shipped, If they check with the lnvoioes
   trsnsmltted  and the semplea by vhlch the supplies
   were sold, he shall trtmsmit to the Board OS Control
   the original  lnv~lces and duplicate     vith his certl-
   Slcate thereon that the supplies received       correspond
   in every particular   with the invoice and with the
   samples by vhich they vere sold.       IS the Board finds
   such invoice to be correct,    It shall approve and
   transmit the same to the Comptroller.”

          It is apparent that the affidavit vhlch you include in
.e printed form sent to us does not meet the requirements Of
aticle 615.
          We suggest   the use OS the following          Sormt
          “The foregoing    account is true, correct and
   unpaid; the auount of,vork charged for vas actually
   performed;    the articles    charged for were actually
   delivered   rend corresponded to the samgles submltted
   with the bid; the articles       delivered,    the vork done,
   and the prices charged therefor         conform to the con-
   tract.”
                                                 Yours    very truly
                                              ATTORNFXQd         OF TEXAS



                                                          R. W. Falrohild
                                                                *8313tant